IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 385 MAL 2018
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
SHANE C. SMITH,                               :
                                              :
                     Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 18th day of December, 2018, the Petition for Allowance of

Appeal is GRANTED. The issue, as stated by Petitioner, is:

             Can a person be convicted of possession of a firearm with
             altered manufacturer’s number under 18 Pa.C.S.A. § 6110.2
             where the evidence clearly shows that the registration number
             at issue is fully legible and identifiable despite some scratch
             marks?